Exhibit 99 July 27, 2016 Phoenix, Arizona Knight Transportation Reports Second Quarter 2016 Revenue and Earnings Knight Transportation, Inc. (NYSE: KNX), one of North America’s largest and most diversified truckload transportation companies, today reported revenue and net income for the second quarter ended June 30, 2016. The following table reflects key financial highlights for the second quarter and first six months of 2016 and 2015.The second quarter of 2015 included$7.2 million of expense ($4.4 million after-tax) related to two class action lawsuits.We have provided adjusted financial information that excludes these expenses from our results of operations.We believe the comparability of our results is improved by excluding these infrequent expenses that are unrelated to our core operations. (dollars in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Chg Chg Total Revenue $ $ -8.5
